Case 18-04001-bem     Doc 22   Filed 01/16/19 Entered 01/16/19 17:42:50   Desc Main
                               Document     Page 1 of 4




                 UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION


IN RE:                                    Case No. 17-42346-bem
PATRICIA J. PORTER
                  Debtor



EDWARD SCOTT RICE AND                     Chapter 7
MARY RICE
               Plaintiffs

v.                                        Adversary Proceeding
PATRICIA J. PORTER                        No. 18-4001-bem
                       Defendant



                               CONSENT JUDGMENT


      COMES NOW, Edward and Mary Rice (“Plaintiffs”) and Patricia J. Porter

(“Defendant”) by and through their respective undersigned counsel, and hereby

submits this Consent Judgment to Plaintiffs’ Adversary Complaint. Plaintiff has

agreed to this extension. In support, Defendant shows as follows:

       1.   Plaintiffs Edward Scott Rice and Mary Rice filed this adversary action

on January 5, 2018.

       2.   The Complaint seeks the nondischargeability of a $20,000.00 debt

pursuant to 11 USC § 523(a)(2)(A) and §523(a)(4).
Case 18-04001-bem    Doc 22   Filed 01/16/19 Entered 01/16/19 17:42:50     Desc Main
                              Document     Page 2 of 4



       3.    In the primary Chapter 13 case, the parties have negotiated a

settlement of the Plaintiff’s $20,000.00 proof of claim. The negotiated settlement

is now memorialized in a Consent Order filed on June 5, 2018 (Doc. No. 50) which

treats the Plaintiffs’ proof of claim as a secured claim for $13,500.00.

       4.    The parties consent and agree that all claims in this adversary case are

resolved in accordance with the above-referenced Consent Order. The Plaintiffs’

claim shall be treated as nondischargeable up to the amount of $13,500.00, and

Defendant/Debtor shall have no obligation to Plaintiffs over $13,500.00.

       5.    All other claims in the adversary are withdrawn. Defendant does not

admit to any fraud or fiduciary breach, and enters into the Consent Judgment

freely, voluntarily and with full knowledge of its impact.



       Respectfully submitted, this __16th___ day of January 2019.

                                            /s/ Howard P. Slomka
                                            Howard P. Slomka, Esquire
                                            Georgia Bar No. 652875
                                            Slipakoff & Slomka LLP
                                            2859 Paces Ferry Rd. SE. Suite 1700
                                            Atlanta, Georgia 30339
                                            Attorney for Defendant

      CONSENTED TO:

      /s/ Jack F. Witcher
      Jack F. Witcher, Esquire.
      Georgia Bar No. 771700
      P.O Drawer 1330
Case 18-04001-bem   Doc 22   Filed 01/16/19 Entered 01/16/19 17:42:50   Desc Main
                             Document     Page 3 of 4



      Bremen, Georgia 30110
      jwitcher@jwitcher.com
      Attorney for Plaintiffs
Case 18-04001-bem    Doc 22   Filed 01/16/19 Entered 01/16/19 17:42:50   Desc Main
                              Document     Page 4 of 4




                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION


IN RE:                                   Case No. 17-42346-bem
PATRICIA J. PORTER
                  Debtor



EDWARD SCOTT RICE AND                    Chapter 13
MARY RICE
               Plaintiffs
v.                                       Adversary Proceeding

PATRICIA J. PORTER                       No. 18-4001-bem
                       Defendant



                         CERTIFICATE OF SERVICE

      This is to certify that on January 16, 2019, copies of the within Consent

Judgment in the above styled case were electronically filed with the Clerk of Court

using the CM/ECF system which will automatically send notification of such filing

to the following attorneys of record:

      Jack F. Witcher
      P.O Drawer 1330
      Bremen, Georgia 30110
                                           /s/ Howard P. Slomka
                                           Howard P. Slomka, Esquire
                                           Slipakoff & Slomka LLP
                                           Attorney for Defendant
